             Case 1:18-cv-00005-HBP Document 79 Filed 02/20/19 Page 1 of 1
                                            Taylor English Duma LLP 1600 Parkwood Circle, Suite 200, Atlanta, Georgia 30339
                                            Main: 770.434.6868 Fax: 770.434.7376 taylorenglish.com


                                                                                                    Joseph M. English
                                                                                                 Direct: 678.336.7137
                                                                                   Email: jenglish@taylorenglish.com




                                        February 20, 2019


VIA CM/ECF SYSTEM

The Honorable Henry B. Pitman
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

         Re: Boves v. Aaron’s, Inc. and David Epright, 1:18-cv-00005-HBP

Dear Judge Pitman:

        We write to alert the Court to a recent decision in the District of South Carolina enforcing
the Aaron’s Arbitration Agreement at issue in this case. Hill v. Aaron’s, Inc., Civil Action No.
7:18-cv-01892-TMC (D.S.C. January 7, 2019) (“Hill”) (Order attached). In Hill, United States
District Judge Timothy Cain held that the plaintiff had affirmatively agreed to the Aaron’s
Arbitration Agreement despite his later denial. Judge Cain also ruled that, even if Plaintiff had
not affirmatively agreed as the evidence demonstrated, his failure to timely opt out of the
Agreement constituted assent. Judge Cain granted the motion to compel arbitration and
dismissed the Complaint against Aaron’s.
         As in Hill, Mr. Boves affirmatively agreed to arbitration despite his later denials. As in
Hill, the Arbitration Agreement is still enforceable if the Court finds a fact question as to
whether there was affirmative assent. Mr. Boves is still subject to the Arbitration Agreement by
his failure to timely opt out of the Agreement.
         Defendants request that their Motion to Compel Arbitration be granted.
                                                        Respectfully,



                                                        Joseph M. English
                                                        Counsel for Defendants


cc:      Gregory Antollino, Counsel for Plaintiff


01381222-1
